Exhibit 10.1

 

LOGO [g370866ex101pg01.jpg]

June 1, 2017

<Name>

<Job Title>

 

Re: Integration Award

Dear <First Name>:

I am very pleased to inform you that you are eligible to earn a special
Integration Award in connection with CenturyLink, Inc.’s pending merger (the
“Merger”) with Level 3 Communications, Inc. This award is subject to approval by
the Human Resources and Compensation Committee of the CenturyLink Board of
Directors (the “Compensation Committee”). You are eligible for this award in
view of your unique and critical role in leading the planning and implementation
of a successful integration.

You are eligible for an award in the total target amount of $######## (the
“Integration Award”). One-half of this Integration Award will be a cash award
(the “Cash Component”), and one-half of it will be granted to you as an award of
restricted shares of CenturyLink common stock (the “PBRS Component”), as
follows:

 

  •   The Cash Component (with a target value equal to 50% of the Integration
Award) will vest on the consummation of the Merger (the “Closing Date”),
although the payout value of the Cash Component could range between 80% and 120%
of the target value. Subject to your continuous service through the Closing
Date, the actual payout value of the Cash Component will be determined by the
Compensation Committee in its sole discretion based on its assessment of your
performance with respect to integration activities between June 1, 2017 and the
Closing Date, and will be paid to you in cash no later than ten (10) business
days following the Closing Date. If CenturyLink declares that the Merger will
not be consummated, then the Cash Component will be paid to you at target value
no later than ten (10) business days following the date CenturyLink publicly
issues such declaration.

 

  •   The PBRS Component (restricted shares of common stock with a grant date
value equal to 50% of the Integration Award) will be awarded to you on June 1,
2017 (the “Grant Date”), although the number of shares earned could range
between 80% and 120% of the number of shares granted to you. Subject to your
continuous service through December 15, 2018 (the “Integration Date,” and,
together with the “Closing Date,” the “Vesting Dates”), the actual number of
shares vesting on the Integration Date will be determined by the Compensation
Committee in its sole discretion based on its assessment, at its
regularly-scheduled meeting in November 2018, of your performance with respect
to integration activities between the Grant Date and such meeting. The PBRS
Component is a Long Term Incentive award granted under, and subject to, the
terms and conditions of the CenturyLink 2011 Equity Incentive Plan (the “2011
Plan”) and an award agreement, which you will be required to sign at the time of
the grant. Dividends accrue on unvested shares and are paid in arrears, subject
to and upon vesting.

As a condition of receiving the Integration Award, you must sign this letter and
return it, indicating your agreement to its terms and conditions, including the
following:

 

  1. The Integration Award is subject to applicable taxes, withholdings and
deductions.

 

  2. The Cash Component and PBRS Component of the Integration Award will each
vest and be paid as described above. More specifically, the level of payout of
each component will be based on the Compensation Committee’s assessment that you
(i) have timely and successfully achieved all of your integration-related
milestones during the period described above and, as applicable, (ii) are on
track for the timely and successful completion of all of your
integration-related milestones that are due after the applicable Vesting Date.



--------------------------------------------------------------------------------

<Name>

<Date>

Page 2

 

  3. In the event of your death or disability or if CenturyLink terminates your
service relationship before the applicable Vesting Date without Cause or you
terminate your service relationship for Good Reason (as defined below), you will
receive any remaining Integration Award payments due to you (subject to, with
respect to the PBRS Component, the terms of the 2011 Plan and the award
agreement). The Cash Component will be paid to you no later than the second
regularly scheduled pay period following your last day of service, while the
PBRS Component will vest on your last day of service at a payout percentage of
100%.

 

  4. If your service relationship is terminated for Cause, performance or any
other reason (except as provided in paragraph 3 above) before the applicable
Vesting Date, you will not receive any unvested Integration Award payments.

 

  5. CenturyLink’s compensation programs, including this Integration Award, are
sensitive in nature, and CenturyLink expects you to exercise discretion and good
judgment in limiting conversations regarding this award. You may disclose
information regarding it to your immediate family; your financial, legal or tax
advisors; your supervisor; or your designated Human Resources representative; or
as required by law. But we expect that you otherwise will avoid disclosing any
information regarding this award.

 

  6. The Integration Award does not change or alter (i) your status as an
at-will employee or (ii) any severance rights you may have under any applicable
severance plan or program.

 

  7. Although both the Cash Component and the PBRS Component provide for a range
of payouts based on your individual performance, this Integration Award is not
intended to qualify as “performance-based compensation” for purposes of Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), and the
regulations and guidance issued thereunder.

 

  8. The Integration Award is intended to comply with the requirements of
Section 409A of the Code, and the regulations and guidance issued thereunder
(“Section 409A”), to the extent applicable, including any payment delay that may
be required if you are a “specified employee” as determined under Section 409A.

As used in this letter, the following terms will have the following meanings:

 

  •   “Cause” shall mean (a) misconduct that would reflect negatively upon
CenturyLink or compromise the effective performance of your duties; (b) unlawful
conduct that would reflect negatively upon CenturyLink or compromise the
effective performance of your duties; (c) conviction of or pleading nolo
contendere to (i) any misdemeanor involving dishonesty, fraud, misrepresentation
or other act of moral turpitude or (ii) any felony; (d) willful or continued
failure to substantially perform your duties; (e) violation of CenturyLink’s
corporate ethics and compliance policies, such as its Code of Conduct; or
(f) violation of any other applicable CenturyLink policy, all as determined by
the Compensation Committee in its sole discretion.

 

  •   “Good Reason” shall mean a termination of your service relationship under
the following circumstances: (a) you have delivered a written notice to the
Company, objecting to a “Good Reason Event” (as defined below) and resigning
from service, within seven (7) calendar days following notification to you of
such event, (b) the Company fails to fully correct the circumstances giving rise
to your objection to the Good Reason event within 30 days following receipt of
your written notice (the “30-day Cure Period”), and (c) as a result, you
terminate your service relationship no later than one year following the
expiration of the 30-day Cure Period. A “Good Reason Event” shall mean: (i) a
reduction of your Total Targeted Compensation (Base Salary plus target short
term incentive) of more than 10% of your current Total Targeted Compensation;
(ii) a material reduction of your current job responsibilities; or (iii) a
requirement that your primary work location be moved to a location that is
greater than sixty miles from your current primary work location.



--------------------------------------------------------------------------------

<Name>

<Date>

Page 3

 

We have some challenging and exciting months ahead. We are counting on you to
provide leadership in driving a successful integration and motivating your
teams. We look forward to the success of the combined company and your continued
contributions to the company as we work together through this critical period of
integration.

Best Regards,

Glen F. Post, III

I ACCEPT AND AGREE TO THE TERMS OF THE INTEGRATION AWARD AS DESCRIBED ABOVE.

 

Name (please print):  

 

 

Signature:  

 

Date:  

 

Please sign and return within 15 days to [                            ].